     Case 2:20-cv-04868-CJC-SP Document 9 Filed 07/17/20 Page 1 of 1 Page ID #:19


                                                               JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JERRY ANDERSON,                    ) Case No. CV 20-4868-CJC (SP)
                                        )
12                        Petitioner,   )
                                        )
13                 v.                   )           JUDGMENT
                                        )
14   ON HABEAS CORPUS,                  )
                                        )
15                        Respondent.   )
                                        )
16
17        Pursuant to the Memorandum and Order Granting Voluntary Dismissal,
18        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
19 dismissed without prejudice.
20
21 Dated: July 17, 2020
22
                                             _______
                                             __    _____________
                                                               _ ______
                                         _______________________________
23
                                           NORABLE CORMAC J. CARNEY
                                         HONORABLE            CARN
24                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
